DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 05/30/2019. Claims 1-20 are presently pending and are presented for examination. 	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
“vehicle manager…” in claim 7-8 and 13-14;
“simulation manager…” in claims 7 and 9-12;
“automated driver controller…” in claims 15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for both “vehicle manager…” and “simulation manager…” can be found in Specification Paragraph [0034] as a computing system.
Support for “automated driving controller…” can be found in Specification Paragraph [0018] as a controller, which can be found in Specification Paragraph [0034] as a computing system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

The examiner notes that the “on condition…” limitation of claim 1 is not limiting. The examiner could choose to interpret the method step in a scenario that the condition is not met and the limitation does not occur. For the purpose of compact prosecution, the examiner has found and applied art for the scenario where the limitation occurs below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halder et al. (US 2019/0310654 , hereinafter Halder) .
Regarding claim 15, Halder discloses:
A system (Abstract) comprising:
a vehicle comprising a plurality of sensors, a plurality of actuators, and an automated driver controller coupled to the plurality of sensors and the plurality of actuators for controlling one or more dynamic driving tasks (Paragraph [0043], i.e. an autonomous vehicle management system is an automated driver controller); and
a trainer device coupled to the automated driver controller (Paragraph [0046], i.e. the autonomous vehicle management system simulating scenarios),
the trainer device configured to analyze vehicle data to identify an intervention event (Paragraphs [0233]-[0234], i.e. simulating scenarios where vehicle control is needed, e.g. slowing down an autonomous vehicle after simulating a plurality of potential scenarios involving  use a portion of the vehicle data corresponding to the intervention event to generate simulation data (Paragraphs [0233]-[0234], i.e. simulating a plurality of scenarios based on sensed vehicle data), obtain user data associated with the simulation data (Paragraph [0241], i.e. allowing a user to manually intervene to override the resulting control data from the simulation), analyze the user data to determine whether the user data satisfies a predetermined intervention threshold (Paragraph [0241], i.e. if the user indicates a manual override of the planned action), and on condition that the user data satisfies the predetermined intervention threshold, modify the vehicle data (Paragraph [0241]).

Regarding claim 16, Halder discloses the system of claim 15. Halder further discloses: wherein the trainer device generates environment data based on an environment of the vehicle, and control data for navigating the environment of the vehicle (Paragraphs [0233]-[0234], i.e. controlling the autonomous vehicle based in surrounding environment, e.g. a second nearby vehicle).

Regarding claim 17, Halder discloses the system of claim 15. Halder further discloses: wherein the trainer device uses the simulation data to present one or more simulations to one or more users (Paragraph [0241], i.e. the user is presented with the planned action), wherein the user data is obtained in response to presenting the one or more simulations (Paragraph [0241], i.e. if the user indicates a manual override of the planned action).

claim 19, Halder discloses the system of claim 15. Halder further discloses: wherein the trainer device generates first simulation data corresponding to a first situation and second simulation data corresponding to a second situation (Paragraph [0236]).

Regarding claim 20, Halder discloses the system of claim 15. Halder further discloses: wherein the automated driver controller removes control data based on the user data (Paragraph [0241], i.e. if the user indicates a manual override of the planned action which prevents a stop or turn from occurring).

Regarding claims 1, the claim(s) recites analogous limitations to claim(s) 7, above, and is therefore rejected on the same premise.

Regarding claim 2, the claim(s) recites analogous limitations to claim(s) 8, above, and is therefore rejected on the same premise.

Regarding claims 3 and 5-6, the claim(s) recites analogous limitations to claim(s) 17 and 19-20, above, respectively, and are therefore rejected on the same premise.

Regarding claims 7 and 8, the claim(s) recites analogous limitations to claim(s) 15, above, and is therefore rejected on the same premise.

Regarding claim 9, Halder discloses the trainer device of claim 7. Halder further discloses: wherein the simulation manager generates the second control data based on the first 

Regarding claims 10 and 12-13, the claim(s) recites analogous limitations to claim(s) 17 and 19-20, above, respectively, and are therefore rejected on the same premise.

Regarding claim 14, Halder discloses the trainer device of claim 7. Halder further discloses: wherein the vehicle manager generates third control data based on the user data (Paragraph [0241], i.e. if the user indicates a manual override of the planned action which caused a stop or turn to occur).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder.

Regarding claim 18, Halder discloses the system of claim 15. 
Halder does not explicitly discloses: wherein the trainer device generates first simulation data and second simulation data, uses the first simulation data to present a first simulation to a first user, and uses the second simulation data to present a second simulation to a second user
 wherein the trainer device generates first simulation data and second simulation data, uses the first simulation data to present a first simulation to a first user, and uses the second simulation data to present a second simulation to a second user (Paragraphs [0049], [0130], [0236], and [0254], i.e. generating a plurality of simulations and presenting a first to a user of an autonomous vehicle and a second to a remote user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Halder to incorporate wherein the trainer device generates first simulation data and second simulation data, uses the first simulation data to present a first simulation to a first user, and uses the second simulation data to present a second simulation to a second user, as inferred by Halder. Doing so would allow for a remote user to monitor the operations of the autonomous vehicle and take emergency action when deemed necessary, as recognized by Halder (Paragraph [0049]).
Regarding claims 4 and 11, the claim(s) recites analogous limitations to claim(s) 18, above, and are therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosman et al. (US 10882522) discloses system, methods, and other embodiments to modeling dynamic agents in a surrounding environment of an ego vehicle (Abstract). Sun et al. (US 2019/0129436) discloses a system and method for real world autonomous vehicle trajectory simulation (Abstract).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663            

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/9/2021